Citation Nr: 0726270	
Decision Date: 08/22/07    Archive Date: 08/29/07

DOCKET NO.  05-41 135	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for residuals of a left arm 
injury.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

R. E. Smith, Counsel


INTRODUCTION

The veteran had active military service from February 1945 to 
November 1946,

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an August 2005 rating decision by the 
Department of Veterans Affairs (VA) Lincoln, Nebraska 
Regional Office (RO), which denied the veteran entitlement to 
service connections for residuals of a left arm injury.

In July 2007, the veteran and his spouse appeared at the RO 
and offered testimony in support of his claim before the 
undersigned.  A transcript of that testimony has been 
associated with the veteran's claims file.

As for the claim for service connection for a left shoulder 
condition, the RO denied that claim in August 2006 and sent 
the veteran a letter at that time notifying him of that 
decision and apprising him of his procedural and appellate 
rights in the event he elected to contest it. At his hearing 
in July 2007, the veteran, through his representative, 
expressed disagreement with that determination.  This 
testimony occurred within one year of the August 2006 
decision, and the veteran clearly stated his disagreement 
with the denial of service connection for a left shoulder 
condition and his desire to appeal the decision. The judicial 
precedent in Tomlin v. Brown, 5 Vet. App. 355, 357-58 (1993), 
held that testimony at a hearing, once reduced to writing, 
can be construed as an NOD for the purpose of initiating an 
appeal. Accordingly, the Board is required to remand this 
issue for the issuance of a statement of the case (SOC) in 
response to that NOD. See Manlincon v. West, 12 Vet. App. 238 
(1999).  The remand will occur via the Appeals Management 
Center (AMC) in Washington, DC.


FINDING OF FACT

Notwithstanding medical data on file denoting the presence of 
current disablement of the veteran due to a fatty tumor on 
the lateral aspect of the left mid arm, competent evidence of 
a nexus between this disorder and the veteran's period of 
service is lacking.


CONCLUSION OF LAW

Residuals of a left arm injury were not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. § 3.303 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2006).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Here, the RO sent correspondence in June 2005; a rating 
decision in August 2005; a statement of the case in December 
2005; and a supplemental statement of the case in August 
2006.  These documents discussed specific evidence, the 
particular legal requirements applicable to the claims, the 
evidence considered, the pertinent laws and regulations, and 
the reasons for the decisions.  VA made all efforts to notify 
and to assist the appellant with regard to the evidence 
obtained, the evidence needed, the responsibilities of the 
parties in obtaining the evidence, and the general notice of 
the need for any evidence in the appellant's possession.  The 
Board finds that any defect with regard to the timing or 
content of the notice to the appellant is harmless because of 
the thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claims with an adjudication of the claims by the RO 
subsequent to receipt of the required notice.  There has been 
no prejudice to the appellant, and any defect in the timing 
or content of the notices has not affected the fairness of 
the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (specifically declining to address harmless error 
doctrine); see also Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Thus, VA has satisfied its duty to notify the 
appellant and had satisfied that duty prior to the final 
adjudication in the October 2006 supplemental statement of 
the case.

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  VA has not obtained a medical examination in 
relation to this claim as the information and evidence 
already of record contains sufficient medical evidence to 
decide the claim.  See 38 C.F.R. § 3.159(c) (4) (2006).  
Thus, the Board finds that VA has satisfied both the notice 
and duty to assist provisions of the law.

In hearing testimony and other statements on file, the 
veteran argues that he has residuals of a left arm injury 
sustained as a result of bayonet training in service.

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that a veteran seeking disability 
benefits must establish the existence of a disability and a 
connection between service and the disability.  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated thereby.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

The veteran's service medical records, to include his October 
1946 medical examination for service separation are negative 
for the presence of any complaints, findings, or diagnosis of 
an injury to the left arm of any kind.  A clinical evaluation 
of his skin and extremities on his October 1946 separation 
examination found no abnormalities.  On a contemporaneous 
report of medical history on this examination recorded no 
history of illness or injury. 

Post service there is no showing of a left arm lipoma/fatty 
tumor until many years following the veteran's service 
separation in November 1946.  The exact date of onset of the 
veteran's fatty tumor is unclear.  Medical documentation 
reflecting clinical findings or complaints referable to a 
large mass on the lateral aspect of the veteran's left arm 
consistent with a progressively enlarging fatty tumor is not 
shown until September 2005 when it was noted by his private 
physician.  The veteran reported that this mass had been 
gradually increasing in size over the years and to have 
initially developed in 1941 after an accidental injury when 
he fell while doing some practice in the military.

The initial manifestations of the veteran's left arm lipoma/ 
fatty tumor more than 50 years following his service 
separation is too remote in time from service to support the 
claim that it is related to service absent objective evidence 
to the contrary.  See Maxson v. West, 12 Vet. App. 453 
(1999), aff'd 230 F.3d 1330 (Fed Cir 2000) (service 
incurrence may be rebutted by the absence of medical 
treatment for the claimed condition for many years after 
service).
   
In this case, absent from the record is competent evidence 
linking the veteran's left arm disorder claimed to the 
veteran's period of service or any event thereof.  No medical 
professional provides findings or opinions to that effect, 
and the record does not reflect that the veteran has the 
requisite medical background or training so as to render 
competent his opinions as to questions of medical diagnosis 
or etiology.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).

While the Board has considered the veteran's honest and 
earnest testimony, in the absence of competent medical 
evidence showing a connection between the veteran's left arm 
lipoma/fatty tumor and his period of service, the 
preponderance of the evidence is against entitlement to 
service connection for the claimed disability on any basis.  
Here the Board has thoroughly examined the evidence in this 
case and finds that while a current left arm disorder is 
shown, the evidence does not show that this disability is the 
result of any disease or injury incurred in or aggravated by 
service.

Accordingly, the Board finds that the preponderance of the 
evidence is against the veteran's claims for service 
connection for residuals of a left arm injury.  Therefore, 
the claim for this disorder must be denied.


ORDER

Service connection for residuals of a left arm injury is 
denied.


REMAND

The United States Court of Appeals for Veterans Claims 
(Court) has held that where a notice of disagreement has been 
filed with regard to an issue, and a statement of the case 
has not been issued, the appropriate Board action is to 
remand the issue for issuance of a statement of the case. 
Manlincon v. West, 12 Vet. App. 238 (1999).

An August 2006 rating decision denied the veteran entitlement 
to service connection for a left shoulder condition.  At his 
hearing in July 2007, the veteran, through his representative 
expressed disagreement with this determination.  No statement 
of the case has been issued regarding the veteran's claim for 
service connection for a left shoulder condition.  Therefore, 
that claim must be remanded for the issuance of a statement 
of the case.

Accordingly, this case is REMANDED for the following:

Issue a statement of the case which 
addresses the issue of entitlement to 
service connection for a left shoulder 
condition.  Inform the veteran of his 
appeal rights and that he must perfect 
and appeal if he desires appellate review 
of that issue.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office. Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. 
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


______________________________________________
MARK W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


